Case 1-20-44419-jmm Docl Filed lé/zoi2z0 Entered Léico/20 cli l4iog

 

Fill in this information to identify the case:

United States Bankruptcy Court for the:

Me Mia
-AS\ehe District of New 9X,
(State) \
Case number (/f known): Chapter

C) Check if this is an
amended filing

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy 04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Iindividuals, is available.

1. Debtor’s name €)| t SC ofS )

—

 

2. All other names debtor used

 

in the last 8 years

 

Include any assumed names,

 

trade names, and doing business

 

as names

 

A“ iu7ao4 Ec
3. Debtor’s federal Employer os a a) ? a6
Identification Number (EIN) in a a | a aan

 

 

 

 

4, Debtor’s address Principal place of business Mailing address, if different from principal place
Pa) a of business

fn Ve alte }\\ Cc

0 Vv r ys ye ~ i.

Number Street Number Street
Cet 302
NE oe

P.O, Box

MY ppLeT ob)? NY | 0340

City State ZIP Code City State ZIP Code

 

Location of principal assets, if different from

 

 

 

 

0 nf ) ~ principal place of business

Li yy my

County _
Number Street
City State ZIP Code

5. Debtor’s website (URL)

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 1
Case 1-20-44419-ymm Docl Filed lé/zZoi2z0 Entered Léicof/2U cli l4iog

Debtor

Case number (i known)

 

Name

6. Type of debtor

7. Describe debtor's business

8. Under which chapter of the
Bankruptcy Code is the
debtor filing?

A debtor who is a “small business
debtor” must check the first sub-
box. A debtor as defined in

§ 1182(1) who elects to proceed
under subchapter V of chapter 11
(whether or not the debtor is a
“small business debtor’) must
check the second sub-box.

Official Form 201

a Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
() Partnership (excluding LLP)
L] Other. Specify:

 

A. Check one:

CJ Health Care Business (as defined in 11 U.S.C. § 101(27A))
L) Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
J Railroad (as defined in 11 U.S.C. § 101(44))

CL) Stockbroker (as defined in 11 U.S.C. § 101(53A))

CJ Commodity Broker (as defined in 11 U.S.C. § 101(6))

C) Clearing Bank (as defined in 11 U.S.C. § 781(3))

fa None of the above

B. Check all that apply:

CJ Tax-exempt entity (as described in 26 U.S.C. § 501)

C) investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
§ 80a-3)

() Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
http://www.uscourts.gov/four-digit-national-association-naics-codes .

 

Check one:

LJ Chapter 7
C) Chapter 9
30) Chapter 11. Check all that apply:

QO) The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
aggregate noncontingent liquidated debts (excluding debts owed to insiders or
affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
recent balance sheet, statement of operations, cash-flow statement, and federal
income tax return or if any of these documents do not exist, follow the procedure in
11 U.S.C. § 1116(1)(B).

Q The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
less than $7,500,000, and it chooses to proceed under Subchapter V of
Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
statement of operations, cash-flow statement, and federal income tax retum, or if
any of these documents do not exist, follow the procedure in 11 U.S.C.

§ 1116(1)(B).

CJ) A plan is being filed with this petition.

C) Acceptances of the plan were solicited prepetition from one or more classes of
creditors, in accordance with 11 U.S.C. § 1126(b).

(J The debtor is required to file periodic reports (for example, 10K and 10Q) with the
Securities and Exchange Commission according to § 13 or 15(d) of the Securities
Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

O) The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
12b-2.

O) Chapter 12

Voluntary Petition for Non-Individuals Filing for Bankruptcy page 2
Case 1-20-44419-ymm Docl Filed lé/zoi2z0 Entered Léicof/20 cli l4iog

Debtor Case number (if known)

Name

9. Were prior bankruptcy cases x) No
filed by or against the debtor
within the last 8 years? C1 Yes. District When

 

MM/ DD/YYYY
If more than 2 cases, attach a

separate list. District When

MM/ DD/YYYY

10. Are any bankruptcy cases ‘K) No

 

pending or being filed by a
business partner or an C1 Yes. Debtor
affiliate of the debtor? District

 

List all cases. If more than 1,

 

attach a separate list. Case number, if known

11. Why is the case filed in this Check ail that apply:
district?

Case number

Case number

Relationship

When
MM / DD /YYYY

4 Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days

immediately preceding the date of this petition or for a longer part of such 180 days than in any other

district.

OA bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own orhave XJ no

possession of any real U Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
property or personal property

that needs immediate Why does the property need immediate attention? (Check ail that apply.)

attention?

L) It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.

What is the hazard?

 

LJ It needs to be physically secured or protected from the weather.

CI It includes perishable goods or assets that could quickly deteriorate or lose value without
attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related

assets or other options).

C) Other

 

Where is the property?

 

Number Street

 

 

City

Is the property insured?
CL) No

L) Yes. Insurance agency

State ZIP Code

 

Contact name

 

Phone

 

BR s:2::stca and administrative information

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy

page 3
Case 1-20-44419-ymm Docl Filed lé/zoi2z0 Entered Léicof/20 cli l4iog

Debtor

 

Case number 4 known),

 

O] Funds will be available for distribution to unsecured creditors.

y After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

13. Debtor's estimation of Check one:
available funds
14. Estimated number of a a
creditors Cl sous
OQ 200-899
15. Estimated assets a $50 ae 000
CJ $100,001-$500,000
QO) $500,001-$1 million
16. Estimated liabilities ae ep
. ©) $50,001-$100,000
O) $100,001-$500,000

C $500,001-$1 million

BI eect tr ratio, nectaration, ands

C] 1,000-5,000
C 5,001-10,000
C} 10,001-25,000

C2 $1,000,001-$10 million

C $10,000,001-$50 million
(2 $50,000,001-$100 million
C2) $100,000,001-$500 million
a $1,000,001-$10 million

$10,000,001-$50 million

() $50,000,001-$100 million
U $100,000,001-$500 million

C) 25,001-50,000
() s0,001-100,000
(] More than 100,000

CJ $500,000,001-$1 billion

C2 $1,000,000,001-$10 billion
(2 $10,000,000,001-$50 billion
C) More than $50 billion

CJ $500,000,001-$1 billion

(2 $1,000,000,001-$10 billion
CJ $10,000,000,001-$50 billion
(J More than $50 billion

 

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to

$500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature of

The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this

 

 

authorized representative of
debtor pean,
| have been authorized to file this petition on behalf of the debtor.
| have examined the Information in this petition and have a reasonable belief that the information is true anc
correct.
| declare under pe ofperjury that the foregoing is true and correct.
, [3/38/3°0
MM 7DD/YYYY Z 9
x bly. Sibburstain reny SKOESTOD
Siggglure of auiyfhized representative of debtor Printed name
si ie f a4 f
rue BIER Exton wCY
Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 4
Case 1-20-44419-Jmm DbDocl Filed Lée/zo/z¥

= Come *08A Joc.

 

18. Signature of attorney

Official Form 201

A=

 

Signaturé of attorney for debtor

Colony, “Pasencages

entered Lé/zo/20 cli l4iog

Case number (i known)

Date / bs 25 92.

 

Prinfed name Roce Yn he n)

OLO Mom

 

yay Avewe

 

,, Street
at 0 Fyn

Ny //A40

 

 

 

 

Mie (39-99 fo Vek’ Add Oy
}O6Y¢ \ Ny

Voluntary Petition for Non-Individuals Filing for Bankruptcy page 5
